                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

DOMINIC REED                                                                PLAINTIFF
ADC #171214

v.                               4:18CV00782 SWW

CHARLES E. CLAWSON, JR.,                                                  DEFENDANT
Judge, Faulkner County Circuit
Court

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

      IT IS SO ORDERED, this 28th day of November, 2018.

                                               /s/Susan Webber Wright
                                               UNITED STATES DISTRICT JUDGE
                                            




                                            
 
